                                   REDACTED VERSION OF
Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 1 of 11

                                   DOCUMENT SOUGHT
                                   TO BE SEALED
                        Exhibit 6
Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 2 of 11
        Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 3 of 11


October 19, 2020
Eli Lazarus
Page 2




investigation, including substantial review of the documents so far produced (including Apple’s
productions since September 20), Plaintiffs believe that the following six people are likely to
possess additional relevant, responsive documents: Tim Cook, Steve Jobs, Luca Maestri, Scott
Forstall, Greg Joswiak, and Ann Thai. Plaintiffs therefore request that they be designated as
document custodians. Please identify a time in the next week for the parties to meet and confer
on this issue; we propose Thursday, October 22, at 10 a.m. PST. We ask that Apple specify its
position on adding these proposed custodians on that call.

        As discussed in detail below, searches of these custodians’ files are likely to yield
relevant, discoverable, and non-duplicative documents. See Mt. Hawley Ins. Co. v. Felman
Prod., Inc., 269 F.R.D. 609, 620-21 (S.D.W.V. 2010) (production ordered from additional
custodians where some documents could be duplicative, but “it is reasonable to believe they will
have” other documents that are relevant and non-cumulative); Kleen Prods. LLC v. Packaging
Corp. of Am., 2012 WL 4498465, at *12-16 (N.D. Ill. Sept. 28, 2012) (ordering production from
8 more custodians from each of two defendants in addition to the 75 and 28 already searched).
Furthermore, a search of these custodians’ files would be neither “unduly expensive, time
consuming, [nor] otherwise disproportionate to the needs of the case” under Rule 26(b)(1). See
Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any nonprivileged matter that
is relevant to any party’s claim or defense and proportional to the needs of the case . . . .”);
Strategic Partners, Inc. v. FIGS, Inc., No. CV 19-2286-GW (KSX), 2020 WL 2527056, at *7
(C.D. Cal. Feb. 6, 2020).

    1. Tim Cook

        Since 2011, Mr. Cook has been the CEO of Apple.

        Recent events have made plain Mr. Cook’s relevance to this case. As Apple knows, Mr.
Cook was recently called to testify before Congress regarding Apple’s App Store policies—and
whether those policies run afoul of U.S. antitrust law—in conjunction with an investigation into
competition in digital markets by the House of Representatives Judiciary Committee’s
Subcommittee on Antitrust, Commercial and Administrative Law (the “Subcommittee”).1 As
part of the Subcommittee’s investigation, Mr. Cook was identified as a “relevant executive,” and
his communications were the subject of a request for information.2 Among other things, the


    1 Online Platforms and Market Power, Part 6: Examining the Dominance of Amazon, Apple, Facebook, and
Google: Hearing Before the Subcomm. on Antitrust, Commercial and Admin. Law of the H. Comm. on the Judiciary,
116th Cong. (2020), available at https://judiciary house.gov/calendar/eventsingle.aspx?EventID=3113.
    2  See Subcommittee on Antitrust, Commercial, and Administrative Law, Investigation of Competition in Digital
Markets: Majority Staff Report and Recommendations, United States House of Representatives Committee on the
Judiciary (Oct. 6, 2020) at 24 & n.47 (hereafter “Subcommittee Report”), available at
https://judiciary.house.gov/uploadedfiles/competition in digital markets.pdf.



                                                       2
          Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 4 of 11


October 19, 2020
Eli Lazarus
Page 3




Subcommittee Report (1) notes that Mr. Cook “told the Subcommittee that Apple has no plans to
open iOS to alternative app stores”3; (2) emphasizes Mr. Cook’s goal of “doubl[ing] the size of
the Services business by the end of 2020”4; and (3) demonstrates, more broadly—by way of
repeated cites to Mr. Cook’s testimony before Congress—that Mr. Cook is keenly aware of, and
conversant in, many of the issues at the heart of Plaintiffs’ cases, including: Apple’s commission
structure5 (and practice of granting exceptions to certain businesses6), in-app payment system7,
app review process8, competition against app developers (or “Sherlocking”)9, App Store
guidelines10, as well as the enforcement of those guidelines.11 It is likely that Mr. Cook
possesses a wide variety of unique, responsive documents related to these and other topics.

        So far, Apple has produced only a small number of emails that include Mr. Cook as a
sender or recipient. But consistent with the above, those few emails so far provided support
Plaintiffs’ belief that a search of Mr. Cook’s custodial files would be likely to provide unique
relevant information. For example, Mr. Cook:

              participates in discussions of the long-term feasibility of Apple’s 30% commission
               and growth of its Services division12, including discussions of potential changes to
               Apple’s revenue share model13;
              receives and closely reviews all App Store “scorecards,” which track in detail various
               App Store-related profitability and user metrics14, and closely monitors App Store
               revenue growth15;



    3   See id. at 96, 337.
    4   Id. at 337.
    5   Id. at 344 & n.2156.
    6   Id. at 352 & n.2211.
    7   Id. at 357 & n.2247.
    8   Id. at 363 & n.2297.
    9   Id. at 365 & n.2311; 368 & n.2329.
    10 Id. at 369, 372-73 (noting, among other things, Mr. Cook’s direct involvement in the receipt of preferential
treatment by Chinese company Baidu).
    11   Id. at 374 & nn.2376-77.
    12   See APL-APPSTORE_07174822-APL-APPSTORE_07174832.
    13   See APL-APPSTORE_02024847-APL-APPSTORE_02024848

    14
     See, e.g., APL-APPSTORE_02786198-APL-APPSTORE_02786199; APL-APPSTORE_02786194-APL-
APPSTORE_02786195.
    15   See, e.g., APL-APPSTORE_00315350.



                                                          3
          Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 5 of 11


October 19, 2020
Eli Lazarus
Page 4




              reads emails sent from both users and developers, indicating close attention to the
               App Store generally16;
              receives yearly “business update” presentations that contain comprehensive and
               granular detail on all aspects of the App Store, including “focus areas” for each fiscal
               year, profit and loss figures, and headcount requests.17

        Finally, as Epic Games notes in a recent filing, Apple has “repeatedly relied” on both Mr.
Cook and former CEO Steve Jobs in its briefing of the temporary restraining order and preliminary
injunctions sought by Epic.18 This further supports the inference that he is likely to possess unique
documents relevant to this case.

    2. Those maintaining the custodial files of Steve Jobs

          Until his death in 2011, Mr. Jobs was the CEO of Apple.

        As with Mr. Cook, the Subcommittee’s recent report underscores Mr. Jobs’ role in key
decisions that shaped the App Store as it exists today. Many of these decisions are at the heart of
this case, and are likely memorialized in unique, responsive documents that have yet to be
produced to Plaintiffs. For example, the report notes Mr. Jobs’ advocacy of an approach to the
App Store’s development deliberately focused on locking customers in to Apple’s ecosystem19,
public discussion of the App Store’s commission structure20 and approach to competition.21 It
also makes repeated, express reference to internal Apple documents that include Mr. Jobs and are
relevant here:

          Internal Apple communications reviewed by Subcommittee staff indicate that
          Apple has leveraged its power over the App Store to require developers to
          implement IAP or risk being thrown out of the App Store. Then-Apple CEO Steve


    16   APL-APPSTORE_03111828.
    17   See, e.g., APL-APPSTORE_09086182-APL-APPSTORE_09086412 (FY’20 budget deck).
    18 See Joint Case Management Statement at 10, ECF No. 120, Epic Games v. Apple, 4:20-cv-05640-YGR (Oct.
12, 2020).
     19 Subcommittee Report at 103-04 (“Apple’s co-found and former CEO Steve Jobs advocated this approach,
noting that Apple should ‘[t]ie all of our products together, so we further lock customers into our ecosystem.’”)
(quoting Don Reisinger, Steve Jobs wanted to ‘further lock customers’ into Apple’s ‘ecosystem’, CNET (Apr. 2,
2014), https://www.cnet.com/news/steve-jobs-wanted-to-further-lock-customers-into-apples-ecosystem/).
    20 Id. at 344 (“Prior to the App Store’s debut in 2008, then-Apple CEO Steve Jobs explained ‘We don’t intend
to make any money off the App Store . . . We’re basically giving all the money to the developers and the 30 percent
that pays for running the store, that’ll be great.’”) (Peter Cohen, ‘App Store’ will distribute iPhone software,
MACWORLD (Mar. 6, 2008), https://www.macworld.com/article/1132402/appstore html.
    21   Id. at 364.



                                                         4
          Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 6 of 11


October 19, 2020
Eli Lazarus
Page 5




          Jobs once explained, “there will be some roadkill because of it. I don’t feel guilty”
          when confronted with developer complaints about Apple’s commission and
          requirement to use IAP. The Netherlands Authority for Consumers and Markets
          (ACM) has noted that some app developers attribute Apple’s inconsistent
          application of its rules to inattention to apps that are infrequently updated, and that
          Apple likely focuses on requiring IAP for high revenue-generating apps.22

          ...

          In Apple’s internal documents and communications, the company’s senior
          executives previously acknowledged that IAP requirement would stifle competition
          and limit the apps available to Apple’s customers. For example, in an email
          conversation with other senior leaders at Apple about whether to require IAP for e-
          Book purchases, then-CEO Steve Jobs concluded, “I think this is all pretty simple—
          iBooks is going to be the only bookstore on iOS devices. We need to hold our
          heads high. One can read books bought elsewhere, just not buy/rent/subscribe from
          iOS without paying us, which we acknowledge is prohibitive for many things.”23

        The limited number of emails so far produced that include Mr. Jobs as a sender or
recipient confirm Mr. Jobs’ central role making key decisions that bear on this case. For
example, Mr. Jobs:

         is referenced in early discussions among key executives as having “agreed to do in-app
          purchases for Kirkwood,”24 discussions that also touch on the fundamental features of the
          App Store’s IAP system25 as it continues to exist today;
         actively monitored App Store competitors, including the Amazon Android App Store,
          and in at least one instance played a role in drafting a public statement distinguishing the
          two26; and




    22   Id. at 348 (emphasis added) (footnotes omitted).
    23   Id. at 350-51.
    24 On information and belief, Kirkwood was a name used by Apple employees to refer to a then-forthcoming
version of the iOS operating system.
    25   See, e.g., APL-APPSTORE 03178435-APL-APPSTORE_03178436


    26   See APL-APPSTORE_07175717.



                                                            5
         Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 7 of 11


October 19, 2020
Eli Lazarus
Page 6




        played an active role in a variety of topics related to the App Store, including
         subscriptions27 (and the distinction between various kinds of apps28).

   3. Luca Maestri

         Mr. Maestri is Apple’s Chief Financial Officer.

        As with Mr. Cook, Mr. Maestri was among the “relevant executives” identified by the
House Subcommittee.29 Consistent with this, the limited number of emails so far produced that
include Mr. Maestri as a sender or recipient confirm that he is likely to possess unique,
responsive documents containing App Store-related financial information, including profit and
loss information. For example, Mr. Maestri:

        is keenly attentive to the App Store’s finances and performance. Specifically, Mr.
         Maestri appears to receive all App Store “Scorecards” (which track the App Store’s
         performance in granular detail), and often follows up with questions regarding the store’s
         performance.30
        receives key documents that include business update and financial impact information
         about App Store and App Store-related developments31; and
        participates in discussions of the long-term feasibility of Apple’s 30% commission and
         growth of its Services division.32

        Other publicly available documents indicate that Mr. Maestri likely possesses detailed
knowledge of relevant financial information, including the profitability of various subsets of
Apple’s “Services” division (which includes the App Store). For example, on a 2018 earnings
call, Mr. Maestri stated: “At the same time, within the services portfolio that we have, we have
services that have different levels of profitability, so we also need to take into account the mix of




   27   See APL-APPSTORE_06620268-APL-APPSTORE_06620273

   28   See APL-APPSTORE_07096874-APL-APPSTORE_07096878.
   29   Subcommittee Report at 24 & n.47
   30See, e.g., APL-APPSTORE_00227526-APL-APPSTORE_00227531; APL-APPSTORE_02842994-APL-
APPSTORE_02842995.
   31   See, e.g., APL-APPSTORE_07228182-APL-APPSTORE_07228184


   32   See APL-APPSTORE_07174822-APL-APPSTORE_07174832; see also infra note 12.



                                                   6
         Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 8 of 11


October 19, 2020
Eli Lazarus
Page 7




services we’re going to be selling.”33 Mr. Maestri’s familiarity with these topics also makes it
likely that his files contain unique documents relevant to an ongoing dispute between the parties
regarding cost and expense documents—specifically, Apple’s failure to provide (among other
things) a complete set of App Store “budget decks” containing detailed financial information
about the App Store.34 Given that Apple has represented that it does not have structured cost and
expense data for the App Store, the deficiencies identified by Plaintiffs in the cost and expense
data produced, and the high relevance of this type of financial information to Plaintiffs’ antitrust
claims, Mr. Maestri should be added as a custodian.

    4. Scott Forstall

         Between 2007 and 2012, Mr. Forstall was the senior vice president of iOS software at
Apple.

        The limited number of emails so far produced here that include Mr. Forstall as a sender
or recipient demonstrate that Mr. Forstall was, up until the time of his 2012 departure from
Apple, centrally involved in discussions about competing marketplaces, including Android
Marketplace35, Google Play36, the Amazon Appstore37, and others (like PSP Go38), and about app
store competition more broadly.39 Mr. Forstall was also involved in critically important early
decisions regarding in-app purchases (“IAP”)40, as well as topics like discoverability and



     33 Stephen Nellis, Apple services segment faces margin, competitive challenges, REUTERS (May 2, 2018),
https://fr.reuters.com/article/us-apple-services-idUSKBN1I32KX.
    34See APL-APPSTORE_08882981-APL-APPSTORE_08883132 (sample deck).
    35 See APL-APPSTORE_00041334-APL-APPSTORE_00041337
                                                                                                              ;
APL-APPSTORE_05281180-APL-APPSTORE_05281213 (similar).
   36 See, e.g., APL-APPSTORE_00066037-APL-APPSTORE_00066038
                                                                               APL-APPSTORE_06008961-
APL-APPSTORE_06008963
                            .
    37 APL-APPSTORE_04726304-APL-APPSTORE_04726310

    38 See APL-APPSTORE_00320956-APL-APPSTORE_00320957 (
                  ).
    39 See, e.g., APL-APPSTORE_04692401-APL-APPSTORE_04692413
                                                     .
    40 See, e.g., APL-APPSTORE_03178435-APL-APPSTORE_03178436 (

                                     ; APL-APPSTORE_07175756-APL-APPSTORE_07175757




                                                        7
         Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 9 of 11


October 19, 2020
Eli Lazarus
Page 8




search.41 He is likely to possess unique, responsive documents related to these topics—including
Apple’s understanding of the scope of the market, competition in the market, and Apple’s
business decisions in light of its views of the market and competition—which are critically
important to this antitrust case.

   5. Greg Joswiak

       Greg Joswiak is the former Vice President of iPhone Product Marketing, and is currently
Senior Vice President of Worldwide Marketing.

        The limited number of emails so far produced here that include Mr. Joswiak as a sender
or recipient demonstrate that he regularly discusses App Store financial information42 and
competition—including competition among marketplaces in particular—with a small number of
senior executives43. Other emails indicate that Mr. Joswiak is regularly involved in high-level
discussions about subjects like fast-tracking apps for approval44, App Store marketing45, and
exceptions to Apple’s standard 70/30 commission46. Mr. Joswiak also closely monitors various
App Store metrics, like downloads and user base growth.47 He is likely to possess unique,
responsive documents related to these topics.




   41 See APL-APPSTORE_00241310
                 .
   42 See, e.g., APL-APPSTORE_00231027; APL-APPSTORE_00221052-APL-APPSTORE_00221054; APL-
APPSTORE_00221411.

                                                                 See APL-APPSTORE_00042263-
APL-APPSTORE_00042264
   43   See, e.g., APL-APPSTORE_00208618

                     APL-APPSTORE_00066037-APL-APPSTORE_00066038
                                                                                      see also
APL-APPSTORE 00315294; APL-APPSTORE_00315651; APL-APPSTORE_00320585; APL-
APPSTORE_00321373; APL-APPSTORE_00340640-APL-APPSTORE_00340644.
   44   APL-APPSTORE_00220933-APL-APPSTORE_00220934

   45   APL-APPSTORE_00223112-APL-APPSTORE_00223113
                                             .
   46   APL-APPSTORE_01993708-APL-APPSTORE_01993709

                                            .
   47   See, e.g., APL-APPSTORE_00227604




                                                8
        Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 10 of 11


October 19, 2020
Eli Lazarus
Page 9




   6. Ann Thai

       Ann Thai is Director of Product, App Store. She also has a long history of being
responsible for various important App Store business functions.

        The limited number of emails so far produced here that include Ms. Thai as a sender or
recipient demonstrate that she is likely to possess additional unique, responsive documents
related to a variety of topics. For example, many of Ms. Thai’s emails:

        discuss relevant topics like subscriptions48 and games49 in detail, and indicate that Ms. Thai
         plays a role in presenting this information directly to Mr. Cook. In particular, Ms. Thai
         also appeared to play a significant role in the launch of Apple’s so-called “Subscriptions
         2.0” model, as part of which Apple lowered its commission rate to 85/15 for subscriptions
         after one year50;
        indicate close attention (both by Ms. Thai and her team) to other competing platforms51, as
         well as global app store competition52; and
        demonstrate that Ms. Thai and her team play a central role in reviewing developers’
         requests for exemptions from Apple’s IAP rules.53

Conclusion

       Plaintiffs look forward to Apple’s response to these time-sensitive matters, and request
that Apple respond to this proposal no later than one week from today. Please do not hesitate to
contact us if you have any questions.



   48APL-APPSTORE_04763306-APL-APPSTORE_04763309 (
                                               ; see also APL-APPSTORE_04477945-APL-
APPSTORE_04477947

   49   See APL-APPSTORE_06419097


   50   See, e.g., APL-APPSTORE_06180560-APL-APPSTORE_06180561

   51   APL-APPSTORE_06092297-APL-APPSTORE_06092298
               .
   52   APL-APPSTORE_06150269-APL-APPSTORE_06150271

   53   See, e.g., APL-APPSTORE_00297087-APL-APPSTORE_00297090




                                                   9
     Case 4:20-cv-05640-YGR Document 183-5 Filed 12/11/20 Page 11 of 11


October 19, 2020
Eli Lazarus
Page 10




                                   Sincerely yours,

                                   HAGENS BERMAN SOBOL SHAPIRO LLP



                                   Ted Wojcik
                                   Associate

                                   WOLF HALDENSTEIN ADLER FREEMAN &
                                   HERZ LLP

                                   s/ Rachele R. Byrd

                                   Rachele R. Byrd
                                   Partner

cc: Developer Counsel
    Consumer Counsel

TJW:bm




                                     10
